DETAILED ACTION
This communication is in response to the Application filed on 01/04/2021. Claims 17-36 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021, 03/16/2022, and 04/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 27-28, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Fatus (WO2017153697).
As to claim 17 and 33, Fatus teaches an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (see [0085]-[0086], where processor and program and medium described), cause the apparatus to at least to: 
receive values for sub-bands of a frame of an audio signal, the values comprising at least one azimuth value (see [0223], where ILD model applies to current frame, and see [0194], azimuth determined and see [0226], extended to several subbands), at least one elevation value (see [0226], [0236], elevation angle determined and where model is a function of the elevation) and at least one energy ratio value for each sub-band (see [0125], ILD are split into subands [0015], ICLD characterize energy ratio and in [0101], referred to as ILD, ITD, IPD); 
determine an allocation of first number of bits to encode the values of the frame, wherein the first number of bits are fixed (see [0175], where number of bits allocated could be different and see [0179], where bit allocation could be fixed of variable depending on importance of subband, [0198], where code and multiplex parameters using fixed or variable rate); 
encode the at least one energy ratio value of the frame based on a defined allocation of a second number of bits from the first number of bits (see [0198], where code and multiplex parameters using fixed or variable rate for ILD and see [0036], where icld is coded based on 38 bits or 24bits based on mode); and 
encode the at least one azimuth value and/or the at least one elevation value of the frame based on a defined allocation of a third number of bits from the first number of bits, wherein the third number of bits is variably distributed on a sub-band-by-sub-band basis (see [0175], where bits allocated to azimuth can be different and see [0179], where angle described with a bit allocation that can be fixed or variable based on subband importance.)
	The Examiner notes that for the last two limitations of the claims, the Fatus reference does not clearly as required by 35 USC 102 teach that the bits allocated to the energy ratio and the azimuth and/or elevation is based on the first number of bits. The Examiner however provided several citations from Fatus that shows that such is in fact occurring. Paragraph [0198] was cited to describe the fixed or variable bit rate for ILD. Paragraphs [0179], and [0175] teaches that the angle (elevation) and azimuth can be allocated bits in a fixed or variable manner and based on subband importance. Further, in paragraph [0041]-[0044] description is provided on the number of bit allocated to ICLD (see [0175], energy ratio which are ICLD or ILD) for a given frame this providing support for a bit budget based on the combination of parameters being described. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the encoding as taught by Fatus with the  bit allocated based on total bits in order to faithfully represent the spatial image by encoding of ICLD and spatial parameters (see Fatus [0047]).
As to claim 33, apparatus claim 17 and method claim 33 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 33 is similarly rejected under the same rationale as applied above with respect to the functions of the apparatus claim.

	As to claim 18 and 34, Fatus teaches wherein the apparatus caused to encode the at least one energy ratio values of the frame based on a defined allocation of a second number of bits from the first number of bits is further caused to: generate a weighted average of the at least one energy ratio value (see [0036], icld) (e.g. The examiner notes that the claims require only one energy ratio which is taught by Fatus and therefore is being interpreted as the weighted average based on one value); encode the weighted average of the at least one energy ratio value based on the second number of bits (see [0036], where icld is coded based on 38 bits or 24bits based on mode).

	As to claim 19, Fatus teaches wherein the apparatus caused to encode the weighted average of the at least one energy ratio value based on the second number of bits is further caused to scalar non-uniform quantize the at least one weighted average of the at least one energy ratio value (see [0026], where ICLD is encoded by scalary non uniform quantizer) (see claim 18 on reasoning with respect to weighted average of the at least one energy).

	As to claim 27, Fatus teaches wherein the apparatus is further caused to: store and/or transmit the encoded at least one energy ratio value of the frame and at least one azimuth value and/or at least one elevation value (see [0143], where spatialization information is multiplexed before being transmitted, [0178], where angle is coded and transmitted and [0274], where ILD and angle parameters is transmitted).

	As to claim 28 and 35, Fatus teaches an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (see [0085]-[0086], where processor and program and medium described), cause the apparatus to at least to: 
receive encoded values for sub-bands of a frame of an audio signal, the values comprising at least one azimuth index (see [0175], bits allocated to azimuth), at least one elevation index (see [0226], model is a function of the elevation) and at least one energy ratio value for each sub-band (see [0245], where decoder receives the azimuth and elevation and ITD and ILD parameters); and 
decode the encoded values based on a defined allocation of bits wherein decoding the at least one azimuth index and/or at least one elevation index of the frame uses a variably distributed bit allocation on a sub-band-by-sub-band basis (see [0175], where bits allocated to azimuth can be different and see [0179], where angle described with a bit allocation that can be fixed or variable based on subband importance and see [0271], where decoding of the coded parameters performer and obtaining of model of spatialization information).
The Examiner notes that for the last two limitations of the claims, the Fatus reference does not clearly as required by 35 USC 102 teach that the bits allocated to the energy ratio and the azimuth and/or elevation is based on the first number of bits. The Examiner however provided several citations from Fatus that shows that such is in fact occurring. Paragraph [0198] was cited to describe the fixed or variable bit rate for ILD. Paragraphs [0179], and [0175] provide teaches that the angle (elevation) and azimuth can be allocated bits in a fixed or variable manner and based on subband importance. Further, in paragraph [0041]-[0044] description is provided on the number of bit allocated to ICLD (see [0175], energy ratio which are ICLD or ILD) for a given frame this providing support for a bit budget based on the combination of parameters being described. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the encoding as taught by Fatus with the  bit allocated based on total bits in order to faithfully represent the spatial image by encoding of ICLD and spatial parameters (see Fatus [0047]).
As to claim 35, apparatus claim 28 and method claim 35 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 33 is similarly rejected under the same rationale as applied above with respect to the functions of the apparatus claim.
		
Allowable Subject Matter
Claims 20-26 and 29-32, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited references either alone or in combination thereof teaches the limitations as recited in claim 20 with respect to the encoder and claims 29 and 36 with respect to the decoder. More specifically, the limitation of “determine an initial estimate for the distribution of the third number of bits on a sub-band-by-sub- band basis, the initial estimate based on the at least one energy ratio value associated with the sub-band; and spatial quantize the at least one azimuth value and/or at least one elevation value based on the initial estimate for the distribution of the third number of bits on a sub-band-by-sub-band basis to generate at least one azimuth index and/or at least one elevation index for each sub-band” of claim 20 and “wherein the apparatus caused to decode the encoded values of the frame based on a defined allocation of bits wherein decoding the at least one azimuth index and/or at least one elevation index of the frame uses a variably distributed bit allocation on a sub-band-by- sub-band basis is further caused to: determine an initial allocation of bits distribution used to decode the at least one azimuth index and/or at least one elevation index for each sub-band based on the at least one energy ratio value for each sub-band; determine a reduced allocation of bits distribution based on the initial allocation of bits distribution and an allocation of bits distribution for decoding the at least one energy ratio value of the frame; and decode the at least one azimuth index and/or at least one elevation index of the frame based on the reduced allocation of bits distribution.” is not taught by the prior art of record. Furthermore, with respect to claim 26, none of the prior art either alone or in combination thereof teaches the limitations of “assign indexes for encoding in increasing order of the distance from the frontal direction; and assign the index in increasing order of the azimuth value. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2019/097018 is cited to disclose encoding and decoding using elevation and azimuth (see Abstract). Atti (US 2019/0013028) is cited to disclose azimuth and elevation coding with respect to bits (see [0082]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
07/31/2022